FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,        No. 04-30525
               v.                            D.C. No.
MICHAEL DAVID CASEY,                      CR-03-00049-AJB
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,                 No. 05-30016
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          CR-03-00049-AJB
MICHAEL DAVID CASEY,
                                             OPINION
              Defendant-Appellee.
                                      
       Appeal from the United States District Court
                for the District of Oregon
        Anna J. Brown, District Judge, Presiding

                 Argued and Submitted
           December 7, 2005—Portland, Oregon

                   Filed April 10, 2006

   Before: James R. Browning, Dorothy W. Nelson, and
        Diarmuid F. O’Scannlain, Circuit Judges.

              Opinion by Judge O’Scannlain




                           3941
3944                UNITED STATES v. CASEY


                         COUNSEL

Nancy Bergeson, Assistant Federal Public Defender, Portland,
Oregon, argued the cause for the petitioner and was on the
briefs.

Jennifer J. Martin, Assistant United States Attorney, Portland,
Oregon, argued the cause for the respondent; Karin J. Immer-
gut, United States Attorney, Portland, Oregon, was on the
briefs.


                         OPINION

O’SCANNLAIN, Circuit Judge:

   We must decide whether the United States is entitled to a
money judgment forfeiture order against a criminal defendant
who was convicted of a drug crime but had no assets at the
time of sentencing.

                               I

   In late 2001, two men agreed to purchase 1,000 tablets of
3,4-methylenedioxymethamphetamine (MDMA), a controlled
                    UNITED STATES v. CASEY                 3945
substance commonly referred to as “ecstasy,” from Michael
Casey. 21 C.F.R. § 1308.11(d)(11) (2005). The buyers wired
$7,000 directly into Casey’s bank account, and he in turn sent
the illicit drugs across state lines from California to Oregon
in two separate shipments—the first on January 4, 2002, and
the second on January 8, 2002.

   Authorities arrested the buyers shortly after they received
the second shipment, and they agreed to cooperate with fed-
eral prosecutors and to testify against Casey. Following an
investigation, Casey was indicted on two counts of distribu-
tion of ecstasy, in violation of 21 U.S.C. § 841(a)(1) &
(b)(1)(C), and a forfeiture count covering the $7,000 proceeds
of the drug transaction.

   At his April 7, 2004, hearing, Casey pleaded guilty to the
distribution counts. Before he could be sentenced, however,
the Supreme Court handed down its decision in Blakely v.
Washington, 542 U.S. 296 (2004). Following Blakely, Casey
argued that he could not be sentenced based on 1,000 tablets
of ecstasy because he had not explicitly admitted drug quan-
tity at his plea hearing. After the United States Probation
Office filed its presentence report which agreed with Casey’s
interpretation, the government requested that the district court
empanel a sentencing jury while preserving its contention that
Casey’s statements at his plea hearing qualified as admissions
under Blakely.

   The district court rejected the government’s request for a
sentencing jury but, at the sentencing hearing, found that
Casey had accepted responsibility for a specific quantity of
ecstasy during his plea colloquy and thereupon sentenced him
to two 70-month terms as provided by the Sentencing Guide-
lines, to be served concurrently. The court declined to impose
a forfeiture money judgment, explaining that it was not within
her authority because Casey had no assets to forfeit.

  Casey filed this timely appeal challenging his 70-month
concurrent sentences. The government filed a timely cross
3946                   UNITED STATES v. CASEY
appeal of the district court’s refusal to impose a forfeiture
money judgment.

   At oral argument, the government conceded that Casey is
entitled to a full remand for resentencing under United States
v. Dare, 425 F.3d 634 (9th Cir. 2005).1

                                    II

   [1] The only remaining issue is whether the district court
erred by refusing to impose a money judgment for forfeiture
of the proceeds of the ecstasy sale. A person convicted of a
violation of the Controlled Substances Act, 21 U.S.C. § 801
et seq., punishable by more than one year imprisonment is
subject to the forfeiture provisions of 21 U.S.C. § 853. Sec-
tion 853 provides that the district court “shall order” forfeiture
of “any property constituting, or derived from, any proceeds
the person obtained, directly or indirectly, as the result of such
violation.” § 853(a). If the actual proceeds are unavailable,
“the court shall order the forfeiture of any other property of
the defendant.” § 853(p).

   Casey claims that he was only a middleman in the transac-
tion; he transferred the money he received to a third party
who actually shipped the drugs. Even though he no longer has
the drug proceeds, § 853(p) clearly requires that Casey forfeit
substitute assets in their stead, but his only asset appears to be
a stock account worth approximately $150. The government
argues that the court should have imposed a money judgment
that could be satisfied out of any future assets Casey acquires.
Casey counters that the statute does not authorize money
judgments but is limited only to forfeiture orders of existing
assets. We review the district court’s interpretation of federal
  1
   Casey also argues that resentencing him under the post-Booker advi-
sory sentencing guidelines would violate his due process rights and the Ex
Post Facto Clause. We reject such claim based on our decision in United
States v. Dupas, 419 F.3d 916, 919-21 (9th Cir. 2005).
                     UNITED STATES v. CASEY                   3947
forfeiture law de novo. United States v. Kim, 94 F.3d 1247,
1249 (9th Cir. 1996).

                                A

   [2] “Property subject to criminal forfeiture under [§ 853]
includes — (1) real property . . . and (2) tangible and intangi-
ble personal property, including rights, privileges, interests,
claims and securities.” § 853(b). The definition of property is
not limited to the defendant’s current assets, but neither does
it explicitly authorize money judgments, which could be satis-
fied out of the defendant’s future assets.

                                1

   [3] It is significant that “[t]he provisions of [§ 853] shall be
liberally construed to effectuate its remedial purposes.”
§ 853(o). “The text of the relevant statutory provisions makes
clear that Congress conceived of forfeiture as punishment for
the commission of various drug . . . crimes.” Libretti v. United
States, 516 U.S. 29, 39 (1995); see also United States v. Nava,
404 F.3d 1119, 1124 (9th Cir. 2005) (characterizing forfeiture
as “part of the penalty for the defendant’s conviction”);
United States v. Lester, 85 F.3d 1409, 1413 (9th Cir. 1996)
(“[a] criminal forfeiture is an in personam judgment against
a person convicted of a crime.” (citation and internal quota-
tion marks omitted)). “We must respect this congressional
purpose if the statutory language will support such a construc-
tion.” United States v. Littlefield, 821 F.2d 1365, 1367 (9th
Cir. 1987).

   [4] It is also clear that Congress intended criminal forfei-
ture provisions to eliminate profit from certain criminal activi-
ties, including money laundering, racketeering and drug
trafficking. See United States v. Ginsburg, 773 F.2d 798, 802
(7th Cir. 1985) (en banc) (interpreting the Racketeer Influ-
enced and Corrupt Organizations (RICO) statute’s forfeiture
provision, which is similar to § 853). In an oft-quoted pas-
3948                    UNITED STATES v. CASEY
sage, the Seventh Circuit, rejecting a defendant’s argument
that spent profits could not be forfeited, emphasized that

     a racketeer who dissipates the profits or proceeds of
     his racketeering activity on wine, women, and song
     has profited from . . . crime to the same extent as if
     he had put the money in his bank account. Every
     dollar that the racketeer derives from illicit activities
     and then spends on such items as food, entertain-
     ment, college tuition, and charity, is a dollar that
     should not have been available for him to spend for
     those purposes.

Id. The court held that the statute required forfeiture of the
total proceeds, regardless of whether those funds were still in
his possession.2 Id. at 803.

   Although Ginsburg predates Congress’s addition of
§ 853(p) specifically authorizing forfeiture of substitute
assets, its reasoning is no less compelling. In the present case,
Casey received funds that should never have been available
for him to spend. Imposing a money judgment despite his lack
of assets at sentencing negates any benefit he may have
received from the money, ensuring that, in the end, he does
not profit from his criminal activity.

   [5] Requiring imposition of a money judgment on a defen-
dant who currently possesses no assets furthers the remedial
purposes of the forfeiture statute by ensuring that all eligible
criminal defendants receive the mandatory forfeiture sanction
Congress intended and disgorge their ill-gotten gains, even
those already spent. Casey’s argument frustrates the broad
remedial purpose of the statute.
  2
    In a case involving § 853, the Fourth Circuit called this reasoning “per-
suasive” and held that the government did not have to prove that assets
subject to forfeit were still in existence at the time of conviction. United
States v. Amend, 791 F.2d 1120, 1127 & n.6 (4th Cir. 1986). No other Cir-
cuit has reached a contrary conclusion.
                    UNITED STATES v. CASEY                  3949
                               2

   The two sister-Circuit decisions which have considered the
issue hold that a money judgment is warranted in a criminal
forfeiture case even against a defendant who has no assets
with which to satisfy it.

   The First Circuit decided that “the government is entitled
to an in personam judgment against the defendant for the
amount of money the defendant obtained as proceeds of the
offense.” United States v. Candelaria-Silva, 166 F.3d 19, 42
(1st Cir. 1999). In its view,

    A money judgment permits the government to col-
    lect on the forfeiture order in the same way that a
    successful plaintiff collects a money judgment from
    a civil defendant. Thus, even if a defendant does not
    have sufficient funds to cover the forfeiture at the
    time of the conviction, the government may seize
    future assets to satisfy the order.

United States v. Hall, 434 F.3d 42, 59 (1st Cir. 2006) (empha-
sis added). Hall upheld entry of the money judgment, basing
its decision on the punitive nature of forfeiture. Id. The court
reasoned that “permitting a money judgment, as part of a for-
feiture order, prevents a drug dealer from ridding himself of
his ill-gotten gains to avoid the forfeiture sanction.” Id.

   The Seventh Circuit has also addressed the propriety of an
in personam money judgment where the defendant has insuf-
ficient assets to satisfy it. United States v. Baker, 227 F.3d
955, 970 (7th Cir. 2000). The defendant in Baker had some
assets that, once recovered by the government, would be “far
short of the forfeiture award.” Id. Although the defendant did
not object to the money judgment, the court declared it “prop-
er,” explaining that “[i]n effect this places a judgment lien
3950                    UNITED STATES v. CASEY
against [the defendant] for the balance of his prison term and
beyond.” Id.3

                                     B

   Casey disagrees, arguing that the First and Seventh Circuits
reached the wrong conclusion, and he insists that our
approach to criminal forfeitures requires a different result.

                                     1

   Casey first notes that we have routinely categorized crimi-
nal forfeitures as in personam judgments. See Nava, 404 F.3d
at 1124 (“[C]riminal forfeiture provisions operate in perso-
nam against the assets of the defendant”); Lester, 85 F.3d at
1413; United States v. $814,254.76 in United States Currency,
51 F.3d 207, 210-11 (9th Cir. 1995). He then argues that in
personam judgments and money judgments are distinct legal
concepts; because there must be some logical distinction
between the two, Casey contends that an in personam judg-
ment cannot also be a money judgment.
  3
    Other circuits have suggested the same answer without reaching the
precise issue. The Eleventh Circuit approved a forfeiture under the RICO
statute of over three million dollars, stating that “[u]nder the circum-
stances presented here, the [district] court could enter what amounted to
a personal money judgment against the . . . defendant.” United States v.
Navarro-Ordas, 770 F.2d 959, 969 (11th Cir. 1985). The court reasoned
in part that “a court must order forfeiture of the amount of the profits and
place the burden of satisfying the order on the convicted defendant,
regardless of what he may actually have done with his profits.” Id. at 970.
Similarly, the Third Circuit has stated that “[b]ecause criminal forfeitures
are in personam . . . the substitute assets provision also gives the govern-
ment the ability to receive, in essence, a general judgment against the
defendant.” United States v. Voigt, 89 F.3d 1050, 1086 n.21 (3d Cir. 1996)
(citation and internal quotation marks omitted). The Eighth Circuit has
stated that “[f]orfeiture . . . allows the government to obtain a money judg-
ment representing the value of all property involved in the offense.”
United States v. Huber, 404 F.3d 1047, 1056 (8th Cir. 2005) (citation and
internal quotation marks omitted).
                    UNITED STATES v. CASEY                 3951
   Casey cites to Black’s Law Dictionary 861 (8th ed. 1999)
for the proposition that a money judgment is “[a] judgment
for damages subject to immediate execution, as distinguished
from equitable or injunctive relief.” By comparison, an in per-
sonam, or personal, judgment is defined there as one “that
imposes personal liability on a defendant and that may there-
fore be satisfied out of any of the defendant’s property within
judicial reach” and as “[a] judgment against a person as dis-
tinguished from a judgment against a thing, right, or status.”
Id. Because we have termed forfeiture judgments as in perso-
nam, Casey argues that “a criminal forfeiture cannot also be
a kind of money judgment,” citing the maxim designatio
unius est exclusio alterius.

   These definitions, however, undercut Casey’s argument.
The opposite of a money judgment is equitable or injunctive
relief, not an in personam judgment. Certainly an ‘injunctive
money judgment’ would be nonsensical. Similarly, in perso-
nam judgments are distinguished not from money judgments
but from in rem judgments—those against specific property
instead of an individual.

   [6] Tellingly, in at least one instance, we have specifically
referred to an “in personam money judgment.” Posner v.
Tabone (In re Posner), 700 F.2d 1243, 1245 (9th Cir. 1983)
(per curiam). The combined usage apparently designates a
judgment for damages, subject to immediate execution,
entered against an individual. See $814,254.76 in United
States Currency, 51 F.3d at 210-11 (contrasting criminal for-
feiture’s in personam judgments with civil forfeiture’s judg-
ments against particular property). We are satisfied that most
judgments, at least in the civil context, are in personam
money judgments. There is no persuasive reason for creating
an artificial distinction between the two terms in the criminal
forfeiture context.

  [7] Federal Rule of Criminal Procedure 32.2 supports this
position and differentiates between instances in which the
3952                UNITED STATES v. CASEY
government “seeks forfeiture of specific property” or “a per-
sonal money judgment.” Fed. R. Crim. P. 32.2(b)(1). The
Advisory Committee Notes clarify that “[s]ubdivision (b)(1)
recognizes that there are different kinds of forfeiture judg-
ments in criminal cases. One type is a personal judgment for
a sum of money; another is a judgment forfeiting a specific
asset.” Fed. R. Crim. P. 32.2(b) advisory committee’s notes.
Although the notes take no position on the propriety of crimi-
nal forfeiture money judgments, they do suggest that Casey’s
suggested distinction between in personam, or personal, judg-
ments and money judgments is unsupportable.

                               2

   Casey next contends that imposing a money judgment
would eliminate the difference between forfeitures and fines,
relying heavily on a solitary district court decision, United
States v. Croce, 334 F. Supp. 2d 781, 794 (E.D. Pa. 2004).
Croce rejected the government’s request for a money judg-
ment in a money laundering forfeiture case, reasoning that the
government’s position would eliminate any distinction
between fines and forfeitures. Id. Further, the district court
refused to “permit the specter of a nonspecific and unlimited
forfeiture money judgment to haunt the defendants for the rest
of their lives,” explaining that “[t]he Government is entitled
to forfeiture of their very last penny, but not a penny more.”
Id. at 795.

   We are unpersuaded by the Croce court’s reasoning. As we
have already emphasized, we are bound to give § 853 a liberal
construction that furthers the section’s remedial purposes. 21
U.S.C. § 853(o). We are satisfied that money judgments will
advance the purposes of the forfeiture statute in combating the
illegal drug trade and punishing those involved in it.

   [8] We disagree that allowing money judgments in forfei-
ture cases erases the distinctions between fines and forfei-
tures. A district court continues to have discretion in imposing
                        UNITED STATES v. CASEY                         3953
fines, considering such factors as the financial resources of
the defendant and the burden a fine would represent. 18
U.S.C. § 3572(a). Contrary to Croce, imposition of a money
judgment in the forfeiture context is neither “nonspecific” or
“unlimited.” The statute mandates that a defendant forfeit a
very specific amount—the proceeds of his criminal activity.
In the present case, Casey must forfeit the $7,000 he received
in the illegal drug transaction.4

   [9] Nor is a money judgment in a forfeiture case open-
ended. Once the defendant pays over the specific amount of
the proceeds received, the judgment is satisfied. The district
court in Croce deemed a money judgment “unlimited”
because the magnitude of a forfeiture money judgment “bears
no relation to the assets that a convict possesses at any partic-
ular time.” Croce, 334 F. Supp. 2d at 783. But this is simply
a characteristic of forfeiture. Criminal forfeiture under § 853,
by definition, bears a direct relation to the proceeds of the
crime. Mandatory forfeiture is concerned not with how much
an individual has but with how much he received in connec-
tion with the commission of the crime.

                                     C

   [10] We conclude, following the First and Seventh Circuits,
that money judgments are appropriate under § 853, even in
  4
    While Casey concedes that the amount of the transaction was $7,000,
he objects to a forfeiture award of any more than $200, as he claims to
have passed on $6,800 to the person who actually shipped the ecstasy tab-
lets. Section 853 does not speak in terms of “profits” or “net proceeds,”
however; it requires the forfeiture of “any proceeds.” § 853(a). Particularly
in light of our obligation under § 853(o) to construe the statute liberally,
we find no reason to give “proceeds” a definition narrower than its usual
one: “the amount of money received from a sale.” Black’s Law Dictionary
1242 (8th ed. 1999). Furthermore, Congress expressly exempted interme-
diaries in some money laundering crimes from the forfeiture of substitute
property. See 18 U.S.C. § 982(b)(2). The lack of any such exemption for
intermediaries in the drug trafficking context lends further support to our
reading of “proceeds” as applied to Casey’s transactions.
3954                UNITED STATES v. CASEY
cases of insolvent defendants. The criminal forfeiture statute
mandates imposition of a money judgment on substitute prop-
erty, and following Congress’s command, we construe the
provisions of the forfeiture statute liberally to further its pur-
poses. 21 U.S.C. § 853(o). Because we hold that the govern-
ment is entitled to a money judgment in criminal forfeiture
cases, even when a defendant has no assets, the district court
erred by refusing to enter the requested money judgment
against Casey.

                               III

   [11] We therefore vacate Casey’s sentence and remand for
full resentencing. Further, we reverse the denial of imposition
of a money judgment for $7,000 and remand for further pro-
ceedings consistent with this opinion.

  SENTENCE VACATED AND REMANDED IN PART,
and REVERSED AND REMANDED IN PART.